               Case 19-50591-BLS         Doc 28      Filed 08/03/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
Woodbridge Group of Companies LLC,
                                                            Case No. 17-12560-BLS
                       Debtor.
Michael Goldberg, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor
in interest to the estates of Woodbridge Group
of Companies, LLC, et al.,

                       Plaintiff,
                                                            Adv. Pro. No. 19-50591-BLS
               v.

Ascensus, LLC dba Provident Trust Group,
Custodian for the Benefit of Peddada Family
Trust ICA and Tarakam Peddada,

                       Defendants.

                                 MEDIATION STATUS REPORT

               In accordance with this Court’s Order Assigning Adversary Proceeding to

Mediation, dated December 12, 2019, the undersigned Mediator reports that the matter has been

not been completed and hereby provides a projected schedule for completion.

               The undersigned mediator expects that the mediation will be concluded as soon as

reasonably practicable for the following reason:

                X      OTHER: Due to the COVID-19 crisis, the parties have requested to wait

until it is safe to go forward with in person mediations.
             Case 19-50591-BLS   Doc 28    Filed 08/03/20   Page 2 of 2




Dated: August 3, 2020                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Derek C. Abbott
                                          Derek C. Abbott (#3376)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899-1347
                                          Phone: (302) 351-9357
                                          Facsimile: (302) 425-4664



13774560
